A motion was made at the general term, that the name of an attorney be stricken from the rolls for mal-practice. Notice of the motion had been given, and the attorney appeared to oppose. The court was disinclined to hear the motion, but as the attorney made no objection to the manner in which the matter was presented, and on the contrary, desired the motion might proceed, the parties were heard. The court took the papers, and at a subsequent day in term denied the motion; observing, however, that the motion had been irregularly brought before them. That the proper course of proceeding would have been for the party complaining to have presented the evidence of the facts upon which he relied, and the court would then have looked into it, and if they had come to the conclusion that the interests of the public or the honor of the profession required such proceeding, they would have directed a rule to shew cause.